Gardner, P. J.
This case embraces proceedings and a judgment revoking a probation sentence of the defendant. He entered a plea of guilty of illegally possessing non-tax-paid whisky in Whitfield County on September 29, 1953, was fined, and given a twelve months’ sentence on probation. On October 31 next thereafter, the Solicitor-General of the Cherokee Circuit filed a petition to revoke the probation sentence. A rule nisi was duly filed and served on the defendant. There was a hearing on November 7. On the judgment revoking probation the *691defendant assigns error here. Counsel for the defendant admits that the only issue presented here is whether or not there is sufficient evidence on which to base the revocation of the sentence. There was only one witness for the State, Lt. John D. Burch of the Dalton Police Department. He testified briefly but substantially that he followed the defendant’s automobile and saw the defendant’s automobile stop at several houses. The officer followed the defendant to the defendant’s mother’s house. The defendant went into his mother’s home, whereupon the officer went to the automobile of the defendant and found one gallon of non-tax-paid whisky on the front seat. When the defendant returned to his automobile, he admitted to the officer that the automobile belonged to him. The officer arrested the defendant and confined him in jail. Then the officer procured a search warrant and searched the house of the defendant, where he found in the chifforobe a half gallon fruit jar “a little over half full” of non-tax-paid whisky. The defendant introduced no evidence, but made a statement to the effect that the whisky was not his, that he knew nothing about it, and that he was not guilty.
Decided February 24, 1954.
Stafford R. Brooke, for plaintiff in error.
Erwin Mitchell, Solicitor-General, contra.
In our view of this case, it cannot very successfully be contended that this evidence was not sufficient to authorize the court to revoke the probation sentence of the defendant. See Sparks v. State, 77 Ga. App. 22 (47 S. E. 2d 678) and Atkinson v. State, 82 Ga. App. 414 (61 S. E. 2d 212). The court did not abuse its discretion in revoking the sentence.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.